Title: To George Washington from Thomas Jefferson, 31 July 1793
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Philadelphia July 31. 1793.

When you did me the honor of appointing me to the office I now hold, I engaged in it without a view of continuing any length of time, & I pretty early concluded on the close of the first four years of our republic as a proper period for withdrawing; which I had the honor of communicating to you. when the period however arrived circumstances had arisen, which, in the opinion of some of my friends, rendered it proper to postpone my purpose for a while. these circumstances have now ceased in such a degree as to leave me free to think again of a day on which I may withdraw, without it’s exciting disadvantageous opinions or conjectures of any kind. the close of the present quarter seems to be a convenient period; because the quarterly accounts of the domestic department are then settled of course, & by that time also I may hope to recieve from abroad the materials for bringing up the foreign account to the end of it’s third year. at the close therefore of the ensuing month of September, I shall beg leave to retire to scenes of greater tranquility, from those which I am every day more & more convinced that neither my talents, tone of mind, nor time of life fit me. I have thought it my duty to mention the matter thus early, that there may be time for the arrival of a successor, from any part of the union, from which you may think proper to call one. that you may find one more able to lighten the burthen of your labors, I most sincerely wish; for no man living more sincerely wishes that your administration could be rendered as pleasant to yourself, as it is useful & necessary to our country, nor feels for you a more rational or cordial attachment & respect than Dear Sir Your most obedient & most humble servt

Th: Jefferson

